                Case 3:21-cv-16994-MAS-DEA Document 1 Filed 09/15/21 Page 1 of 5 PageID: 1

Pro Sc I (Rev. 12/16) Complaint for a Civil C ase



                                          UNITED STATES DISTRICT COURT
                                                                                   for the
                                                           _ _ _ _ _ District of                NEW JERSEY
                                                                      _C
                                                                       _I_V_I_L_         Di visio n


                                                                                     )       Case No.
                                                                                     )                      (to be filled i11 by rhe Clerk ·s Office)
     DAVID ALLEN WI L50N                                                             )
                                 Plaintiff(.r)                                       )
( Write the / 111/ name of eac/, plai11tiff who fa filing ihis co111plai11t.
If r/,e names uf all the plai111iffs ca111101fit in rhe space abO\'e,
                                                                                     )       Jury Trial : (checkm1e)    )q     Yes     O No
plea.re write " sN' a/lached " in the .rpace and auaclt an addirio11al               )
page wirh the fir/I list of 11a111es.)                                               )
                                    -v-                                              )
                                                                                     )
                                                                                     )
                                                                                     )                              RECEIVED
   UNITED SlATES a: AMERICA PRESIDENT JOSEPH Ra31NITTE BIDEN. JR, ET ALS_)
                                 Defe11dant(.1)                           )
( Wrire rhe full name of each 1hfe11dant who is heing sued. If rlw                                                           SEP 15 2071
11a111e.v of all r/re defe11dm11s rn111101 fir in rhe space above, please )
wrire "see a11ad1ed" i11 rhe ., pace 1111d c111ac/1a11 addiriunal page    )                                             AT 8:30--=:-=:-=-M
with r/w full list of names.)                                                                                               WILLIAM T. WALSH
                                                                                                                                 CLERK


                                                     COMPLAINT FOR A CIVIL CASE

I.         The Parties to This Complaint
           A.          The Plaintiff(s)

                       Provide the information below fo r each plai ntiff named in the complaint. Attach addi tional pages if
                       needed.
                                  Name                                             DAVID ALLEN WILSON
                                  Street Address
                                                                               465. GREENWOOD AVE.,1515; POB 8552
                                  C ity and County
                                                                               -     ffiENFE)N;-----ME-RE..-w-- - - - --
                                  S tate and Zip Code
                                                                                    NEW IERSEY 08650
                                  Tele phone Number
                                                                               -     -609-JS~~4A-- - - - - - - - -
                                  E-mail Address                    dw4h2021-9 tutanota.com

           B.          The Defendant(s)

                       Provide the information below for each defendant named in the complaint, whe ther the defendant is an
                       ind iv idual, a government agency, a n organization, or a corporation. For an individ ual defendant,
                       include the person's job or ti tle (if k11ow11J. Attach additional pages if needed.


                                                                                                                                                        Page I of 5
              Case 3:21-cv-16994-MAS-DEA Document 1 Filed 09/15/21 Page 2 of 5 PageID: 2

Pro Sc I (Rev. 12/16) Compl11i11t for a Civil Case


                      Defendant No. I
                                    ame                             JOSEPH ROBINEI IE BIDEN JR
                                  Job or Title (if known )         PRESIDENT OF THE UNITED STATES OF AMERICA
                                  Street Add res                   1600 PENNSYLVANIA AVENUE, NW, WASH.,
                                  City and Count y                  WASHINGTON
                                  State and Zi p Code
                                                                       DISTRICT OF. COLUMBIA
                                 Telephone Number
                                  E-mai l Address (ifknown)


                      Defendant No. 2
                                  Name                             KAMALA DEVI HARRIS
                                  Job or Title (if known)        \ACE PRESIDENT OFTHE LNITED STATES OF AMERICA

                                  Street Address                   1 NAVN.. O8.SERVATORY O RLCE
                                  City and County                  WASHINGTON
                                  State and Zip Code               DISTRICT OF COLUMBIA
                                  Te lepho ne Number
                                  E-mail Address (ifk11011•11)


                      Defendant No. 3
                                  Name                             PHIL MURPHY
                                  Job or Title (if k 11ow11 )      GOVERNOR OF NEW JERSEY
                                  Street Address
                                  City and County
                                  State and Zi p Code
                                  Telephone          umber
                                  E-mail Addre s (if k11ow11J


                      Defendant No. 4
                                                                     HOMOSEXUAL WALTER REED GUSICORA
                                  Name
                                  Job or Title (if k11ml'II)       MAYOR OF TRENTON, NEW JERSEY
                                  Street Address
                                  C ity and County
                                  State and Zip Code
                                  Telephone          umber
                                  E-mail Addres (if kn o wn)



                                                                                                                 Page 2 of 5
                  Case 3:21-cv-16994-MAS-DEA Document 1 Filed 09/15/21 Page 3 of 5 PageID: 3

  Pro Sc I (Rev. 12/16) Co111pl,11111 for a Civil Case


  II.        Basis for Jurisdiction

             Federal court,; are courts of limited j urisdiction (limited power). Generally, only two types of ca. es can be
             hem·d in federal court: cases involving a federal question and cases involving diversity of citizenship of the
             partie . Under 28 U.S.C. § 1331, a ca e a1i ing under the United States Con titution or federal laws or treatie
             is a federal queslion case. U nder 28 U .S.C. § 1332, a case in which a citizen of one State sues a citizen of
             another State or nation and the amount at stake is more tJ1an $75,000 is a diversity of citizenship case. In a
             diversity of citizenship case, no defendant may be a citizen of tJ,e same State as any plaintiff.

             What is the basis fo r federal court jurisdiction?                   (c/11,/'k all thm apply!

                   ~ Federal questi on                                           O Diversity of citizenshi p


             Fill out the paragraphs in tJiis section that apply to this case.

             A.          If the Basis for Jurisdiction Is a Federal Qu estion

                         List the pecific federal tatute. , federal treaties, and/or provi ions of the United States Constitution that
USING FOURTPlr~%1~~Nr:OFTHE BILL OF RIGHTS TO UNITED STATES OF AMERICA
CONSTITUTION AND ET ALS FEDERAL LAWS; QUESTIONABLE LEGAL FEDERAL WIRETAP TO
ILLEGALLY WIRETAP THE BEDROOM OF A UNITED STATES OF AMERICA BORN ED CITIZEN
BLACK, MALE, 68+YEARSOLD, BUND@LEFTEYE/IOLTRANSPLANT IN RIGHT EYE
             B.          If the Basis for Jurisdiction Is Diver sity of C itizenship

                          I.         The Plaintiff(s)

                                     a.          If the plaintiff is an individual
                                                 The plainti ff,     (11a111e)                                      , is a citizen of the
                                                 State of (name)


                                     b.          If the plaintiff is a corporation
                                                 The plainti ff,     (11a111e)                                      , is incorporated
                                                                                     --------------
                                                 under the laws of the State of (11ame)
                                                 and ha its principal p lace of busine s in the State of (name)



                                     (If more than one plaintiff is named in th e complaint, attach an additional page providing the
                                     same info rmation fo r each additional ploi11tiff.)

                         2.          The Defendant(s)

                                     a.          If the defendant is an individual
                                                 The defendant,         <name)     JOSEPH ROBINETTE Bl DEN JR., is a citizen of
                                                 the State of (name)             DELAWARE                  . Or is a c itizen of
                                                 (foreign nation )


                                                                                                                                Page 3 of 5
                 Case 3:21-cv-16994-MAS-DEA Document 1 Filed 09/15/21 Page 4 of 5 PageID: 4

   Pro Se I (Rev. 12/16) Compl<1i11t for a Civil Case




                                     b.         If the defendant is a corporation
                                                The defendant,    (name)                                      , is incorporated under
                                                                           -------------
                                                the laws of the State of (name)                                         ' and has its
                                                principal place of business in the State of (name)
                                                Or is incorporated under the laws of (fo re ign narirm )
                                                and has its principal place of business in (11a111eJ

                                     ( ({ more than one defendant is named in the complaint, atw ch an additional page providing the
                                     same information for each additional defendant.)

                         3.          The Amount in Controversy

                                    The amount in controversy- the amount the plaintiff claims the defendant owes or the amount at
                                    stake- is more than $75,000, not counting interest and costs of court, because (explain):




   III.       Statement of Claim

              Write a short and plain statement of the claim. Do not make legal arguments. State as briefl y a po sible the
              facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
              involved and what each defendant did that caused the plaintiff harm or violated the plainti ffs rights, including
              the dates and places of that .involvement or conduct. If more than one claim is asserted, number each claim and
              write a short and plain statement of each claim in a separate paragraph. Attach addition,il pages if needed.

:HIEF FEDERAL DEFENDANTS, PRESIDENT BIDEN, ALONG WITH HIS CO-DEFENDANTS,
\TTEMPTING TO FORCE PLAINTIFF, DAVID ALLEN WILSON, TO STOP US TAX COURT CASE I
-!AVE AGAINST IRS THROUGH TERRORISTIC THREATS, ASSAULT AND BATTERY, ROBBERRY OF
'LAINTIFF
             --------------------------------------
   rv.        Relief

              State briefly and precisely what damages or other relief the plaintiff asks tl1e cou1t to order. Do not make legal
              arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
              the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. fnclude any
              punitive or exemplary damages claimed, the amount'>, and the reasons you claim you are entitled to actual or
              punitive money damages.
          DAMAGES FROM TERRORISTIC THREATS, ROBBERY, AND ASSAULTS AND BATTERY, AND
          THE ILLEGAL WIRETAPPING OF PLAINTIFF BEDROOM, WORPLACE, COLLEGES
          ATTENDED, AND MEDICAL EXPENSES OCCURRED DUE TO THESE ACTIONS.,
          APPROXIMATELY $100000000.

                                                                                                                             Page 4 of 5
                Case 3:21-cv-16994-MAS-DEA Document 1 Filed 09/15/21 Page 5 of 5 PageID: 5

Pro Sc I (Re, . 12/ I 6) Compla111t for a Civil ca~e




V.         Certification and Closing

           Under Federal Rule of Civil Procedure 11 , by signing below, I certify to the best of my knowledge, in formation,
           and belief that this complaint: (1 ) is not being presented for an improper purpose, such as to harass, cause
           unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
           nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
           evidentiary support or, if specifically so identified, will likely have evidentiary upport after a reasonable
           opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
           requirements of Rule I I.

           A.          For Parties Without an Attorney

                       l agree to provide the Clerk's Office with any changes to my addre s where ca e-related papers may be
                       served. I under tand that my fai lure LO keep a cun-ent address on file with the Clerk' s Office may re. ult
                       in the dismissal of my ca e.

                       Date of signing:


                       Signature of Plaintiff
                       Printed       ame of Plaintiff
                                                        DAVID ALLEN WILSON
           B.          For Attorneys


                        Date of signing:


                       Signature of Attorney
                        Printed Name of Attorney
                       Bar Number
                          ame or Law Firm
                       Street Addres
                       State and Zip Code
                       Telephone Number
                        E-mail Address




                                                                                                                           Page 5 of 5
